            Case 1:19-cv-08834-LJL Document 26 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              6/17/2020
                                                                       :
JEFFREY L. STABOLESKI,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-8834 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
CITY OF NEW YORK,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Pro se Plaintiff Jeffrey L. Staboleski filed this action on September 20, 2019. Dkt. No. 2

(the “Complaint”). The Court scheduled a telephonic initial pretrial conference for March 16,

2020, which was also the deadline for Defendant’s response to the Complaint. Dkt. Nos. 9, 12.

Plaintiff, who was previously incarcerated, wrote to the Court indicating that he had been

released from prison and was prepared to call the conference line unless otherwise directed. Dkt.

No. 10. The Court thereafter changed the conference to be held in-person. Dkt. No. 11.

        On Friday, March 13, 2020, Plaintiff filed a proposed Case Management Plan and

Scheduling Order, albeit not jointly with Defendant. Dkt. No. 14. Also on that date, Defendant

requested to adjourn the conference the following Monday and for an extension of time to

respond to the Complaint. Dkt. No. 16. The Court granted this request and adjourned the

conference (to be held telephonically) and the deadline for Defendant’s response to April 13,

2020. Dkt. No. 17. Plaintiff did not receive notice of the adjournment in advance of the March

16 conference and appeared at the courthouse for the conference. A member of Chambers staff

informed Plaintiff of the new conference date of April 13.
          Case 1:19-cv-08834-LJL Document 26 Filed 06/16/20 Page 2 of 2



       On Friday, April 10, 2020, Defendant requested to adjourn the conference the following

Monday and for a second extension of time to respond to the Complaint. Dkt. No. 19. The

Court denied the request to adjourn but granted the extension. Dkt. No. 20. Defendant did not

appear at the conference, and the Court adjourned the conference to June 1, 2020. Dkt. No. 21.

       On May 14, 2020, Defendant asked for a third extension of time to respond to the

Complaint. Dkt. No. 22. The Court granted the request and set a deadline of June 17, 2020.

Dkt. No. 23. The Court also adjourned the conference to June 30, 2020. Id.

       Defendant now brings a letter motion to dismiss for lack of prosecution or alternatively, a

fourth extension of time to file the motion to dismiss on the merits in twenty (20) days after the

Court’s decision on the letter motion. Dkt. Nos. 24-25. The motion seeks to dismiss the

Complaint for Plaintiff’s alleged failure to maintain his current mailing address, yet Defendant

offers no evidence that correspondence sent to that address is undeliverable or has been returned.

Defendant has not further established that Plaintiff has “abandoned this action.” Dkt. No. 25 at

3; see Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014).

       In light of the foregoing, the motion to dismiss for failure to prosecute is DENIED.

Defendant is directed to make its motion to dismiss for failure to state a claim within twenty (20)

days of this Order, or July 7, 2020. Plaintiff shall file his opposition by August 18, 2020, and

Defendant shall file its reply, if any, by September 1, 2020.

       The Clerk of Court is respectfully directed to close Dkt. Nos. 24, 25.

       The Court will mail a copy of this Order to Plaintiff.


       SO ORDERED.

Dated: June 17, 2020                                 __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge



                                                 2
